 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF CALIFORNIA
10

11   VANESSA MILLER, et al.,                   No. 2:20-cv-01796-TLN-CKD
12                  Plaintiffs,
13         v.
14   FORD MOTOR COMPANY,
15                  Defendant.
16

17   ROBERT REED, et al.,
                                               No. 2:21-cv-00417-KJM-AC
18                  Plaintiffs,
19         v.
20   FORD MOTOR COMPANY,
                                               RELATED CASE ORDER
21                  Defendant.
22
     PATRICIA LUND,
23
                                               No. 2:21-cv-00468-TLN-CKD
                    Plaintiff,
24
           v.
25
     FORD MOTOR COMPANY,
26
                    Defendant.
27

28
                                               1
 1           Plaintiffs filed a Notice of Related Cases on April 21, 2021. (ECF No. 33.) Examination
 2   of the above-captioned actions reveals that they are related within the meaning of Local Rule 123
 3   (E.D. Cal. 1997). Pursuant to Rule 123 of the Local Rules of the United States District Court for
 4   the Eastern District of California, actions are related when they involve the same parties and are
 5   based on the same or similar claim(s); when they involve the same transaction, property, or event;
 6   or when they “involve similar questions of fact and the same question of law and their assignment
 7   to the same Judge . . . is likely to effect a substantial savings of judicial effort.” L.R. 123(a).
 8   Further,
 9                   [i]f the Judge to whom the action with the lower or lowest number
                     has been assigned determines that assignment of the actions to a
10                   single Judge is likely to effect a savings of judicial effort or other
                     economies, that Judge is authorized to enter an order reassigning all
11                   higher numbered related actions to himself or herself.
12   L.R. 123(c).
13           Here, all the actions are putative class actions brought against Defendant by owners and
14   lessees of 2013–2019 Ford Escape, 2013–2019 Ford Fusion,1 2015–2018 Ford Edge, 2017–2019
15   Lincoln MKC, and 2017–2019 Lincoln MKZ vehicles equipped with 1.5L, 1.6L, or 2.0L
16   “Ecoboost” engines (“Class Vehicles”). The actions all allege the Class Vehicles suffer the same
17   defect. The actions also raise many of the same causes of action and likely involve the same or
18   similar questions of law. Consequently, assignment to the same judge would “effect a substantial
19   savings of judicial effort.” L.R. 123(a), see also L.R. 123(c).
20           Relating the cases under Local Rule 123, however, merely has the result that all actions
21   are assigned to the same judge, it does not consolidate the actions. Under the regular practice of
22   this Court, related cases are generally assigned to the judge and magistrate judge to whom the
23   first filed action was assigned. Should any party wish to consolidate the actions, the appropriate
24   motion or stipulation must be filed.
25           IT IS THEREFORE ORDERED that the action denominated No. 2:21-cv-00417-KJM-
26   AC is reassigned to District Judge Troy L. Nunley and Magistrate Judge Carolyn K. Delaney, and
27

28   1       Lund does not involve 2013-2019 Ford Fusion vehicles.
                                                    2
 1   the caption shall read No. 2:21-cv-00417-TLN-CKD. Any dates currently set in the reassigned
 2   case are hereby VACATED, and the parties are ordered to refile any pending motions before this
 3   Court. The Clerk of the Court is to issue the Initial Pretrial Scheduling Order.
 4          IT IS SO ORDERED.
 5   DATED: May 3, 2021
 6

 7                                                      Troy L. Nunley
                                                        United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
